UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4619


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

QUANMAINE DA-SHON BROWN, a/k/a Quan,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00843-RBH-3)


Submitted:   March 23, 2015                 Decided:   April 1, 2015


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey   Mikell  Johnson,   Eutawville,   South  Carolina, for
Appellant. Alfred William Walker Bethea, Jr., Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Quanmaine       Da-Shon     Brown    pleaded      guilty       to    conspiracy    to

possess with intent to distribute and distribute cocaine and

cocaine base, in violation of 21 U.S.C. § 846 (2012).                                    The

district court sentenced Brown to 120 months of imprisonment and

he now appeals.            Appellate counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), concluding that there

are no meritorious issues for review.                          Finding no error, we

affirm.

       We have thoroughly reviewed the record and conclude that

the    district       court    committed     no    error       in     accepting     Brown’s

guilty    plea       and   sentencing      Brown    to    the       statutory   mandatory

minimum    term       of   imprisonment.          The    court       complied     with   the

requirements of Fed. R. Crim. P. 11 in accepting Brown’s guilty

plea     and    we     conclude     that     Brown’s          plea    was    knowing     and

voluntary.            We      further      conclude      that        the     sentence    is

procedurally and substantively reasonable.                           See Gall v. United

States, 552 U.S. 38, 51 (2007).

       We have examined the entire record in accordance with the

requirements of Anders and have found no meritorious issues for

appeal.        Accordingly, we affirm the judgment of the district

court.         This    court    requires     that       counsel       inform    Brown,    in

writing,       of   the    right   to   petition        the    Supreme      Court   of   the

United States for further review.                       If Brown requests that a

                                             2
petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.              Counsel’s motion must

state that a copy thereof was served on Brown.              We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       3